ORDER

PER CURIAM.
Mavis Troutman n/k/a Mavis Carlson (‘Wife”) appeals from a Judgment of Contempt and a Commitment Order entered for non-compliance with a Judgment Dividing Property and Debts Pursuant to Dissolution Action. Wife contends that the court erred in: (1) finding her in contempt; (2) stating legal conclusions instead of facts to support its Judgment of Contempt; and (3) failing to cite facts to support its Commitment Order.
We have reviewed the briefs of the parties and the record on appeal and find no abuse of discretion. Kaelin v. Kaelin, 988 S.W.2d 657, 660 (Mo.App. E.D.1999). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the award pursuant to Rule 84.16(b).